      Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 1 of 29 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MONSTER ENERGY COMPANY,
                                                       Case No. 19-cv-05494
               Plaintiff,

v.

THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

               Defendants.


                                           COMPLAINT

       Plaintiff Monster Energy Company (“MEC” or “Plaintiff”) hereby brings the present action

against The Partnerships and Unincorporated Associations identified on Schedule A attached

hereto (collectively, “Defendants”) and alleges as follows:

                               I. JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act 17

U.S.C. § 501, et seq., 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

§ 1367(a), because the state law claims are so related to the federal claims that they form part of

the same case or controversy and derive from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets business activities toward consumers in the United States, including Illinois, through at

least the fully interactive commercial Internet stores operating under the Defendant Domain
      Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 2 of 29 PageID #:1




Names and/or the Online Marketplace Accounts identified in Schedule A attached hereto

(collectively, the “Defendant Internet Stores”). Specifically, Defendants are reaching out to do

business with Illinois residents by operating one or more commercial, interactive Defendant

Internet Stores through which Illinois residents can purchase products using counterfeit versions

of MEC’s trademarks, unauthorized copies of MEC’s federally registered copyrighted designs, or

both (collectively, the “Unauthorized Monster Energy Products”). Each of the Defendants has

targeted sales from Illinois residents by operating online stores that offer shipping to the United

States, including Illinois, accept payment in U.S. dollars and, on information and belief, has sold

Unauthorized Monster Energy Products to residents of Illinois. Each of the Defendants is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused

MEC substantial injury in the State of Illinois.

                                     II. INTRODUCTION

       3.      This action has been filed by MEC to combat online counterfeiters who trade upon

MEC’s reputation and goodwill by selling and/or offering for sale Unauthorized Monster Energy

Products. The Defendants create the Defendant Internet Stores by the hundreds and design them

to appear to be selling genuine MEC products, while actually selling Unauthorized Monster

Energy Products to unsuspecting consumers.             The Defendant Internet Stores share unique

identifiers, such as design elements and similarities of the unauthorized products offered for sale,

establishing a logical relationship between them and suggesting that Defendants’ counterfeiting

operation arises out of the same transaction, occurrence, or series of transactions or occurrences.

Defendants attempt to avoid liability by going to great lengths to conceal both their identities and

the full scope and interworking of their counterfeiting operation. MEC is forced to file this action

to combat Defendants’ counterfeiting of MEC’s registered trademarks and infringement of MEC’s



                                                   2
      Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 3 of 29 PageID #:1




registered copyrighted designs, as well as to protect unsuspecting consumers from purchasing

Unauthorized Monster Energy Products over the Internet. MEC has been and continues to be

irreparably damaged through consumer confusion, dilution, and tarnishment of its valuable

trademarks and infringement of its copyrighted designs as a result of Defendants’ actions and seeks

injunctive and monetary relief.

                                        III.   THE PARTIES

Plaintiffs

       4.      Plaintiff MEC is a corporation organized and existing under the laws of the State of Delaware,

having a principal place of business at 1 Monster Way, Corona, California 92879.

       5.      MEC is a nationwide leader in the business of developing, marketing, and selling

beverages, including energy drinks. In 2002, long before Defendants’ acts described herein, MEC

launched its MONSTER ENERGY® brand of drinks bearing its now famous MONSTER


ENERGY mark,         mark (“Claw Icon Mark”), and copyrighted               design (the “Monster Energy

Copyrighted Design”).       A true and correct representation of MEC’s original MONSTER

ENERGY® drink is shown below:




       6.      MEC’s successful line of MONSTER™ drinks has now grown to include numerous


                                                    3
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 4 of 29 PageID #:1




other well-known products, including, but not limited to, original MONSTER ENERGY;

MONSTER ASSAULT; MONSTER JUICE KHAOS; MONSTER JUICED RIPPER formerly

MONSTER RIPPER; PUNCH MONSTER PIPELINE PUNCH; PUNCH MONSTER BALLER'S

BLEND which has been rebranded as PUNCH MONSTER MIXXD; MONSTER ENERGY

ABSOLUTELY ZERO; MONSTER ENERGY ZERO ULTRA; MONSTER ENERGY ULTRA

RED; MONSTER ENERGY ULTRA SUNRISE; MONSTER ENERGY ULTRA CITRON;

MONSTER REHAB, a line of tea-based non-carbonated energy drinks that includes MONSTER

REHAB Tea + Lemonade + Energy and MONSTER REHAB Peach Tea + Energy; MEGA

MONSTER; MONSTER ENERGY THE DOCTOR; and MONSTER ENERGY LEWIS

HAMILTON; LO-CARB MONSTER ENERGY; JAVA MONSTER, which is a line of dairy-

based coffee plus energy drinks; ESPRESSO MONSTER, which is a line of coffee beverages with

three shots of espresso; CAFFE MONSTER, which is a line of coffee beverages made with 100%

Arabica coffee; ÜBERMONSTER; MONSTER ENERGY IMPORT; PUNCH MONSTER MAD

DOG; MONSTER ENERGY ULTRA BLUE; MONSTER ENERGY ULTRA BLACK;

MONSTER ENERGY ULTRA VIOLET; MONSTER REHAB Tea + Pink Lemonade + Energy,

MONSTER REHAB Raspberry Tea + Energy, MONSTER REHAB Tea + Orangeade + Energy;

MONSTER REHAB Tea + Dragon Fruit + Energy; MONSTER ENERGY EXTRA STRENGTH

NITROUS TECHNOLOGY, which is a line of energy drinks with a blend of nitrous oxide and

carbon dioxide to create a smoother taste that has been rebranded as MONSTER MAXX

MAXIMUM STRENGTH; MUSCLE MONSTER, a line of dairy-based protein energy shakes;

JUICE MONSTER RIPPER; JUICE MONSTER PIPELINE PUNCH; JUICE MONSTER

MANGO LOCO; MONSTER HYRDO, which is a line of non-carbonated, lightly sweetened

beverages with natural flavors and MONSTER GRONK (referred to collectively as the



                                            4
      Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 5 of 29 PageID #:1




“MONSTER” line of energy drinks.

       7.      Shown below are true and accurate representative pictures illustrating some of

MEC’s MONSTER™ line of drinks and the packaging for certain products in that line.




       8.      In addition to its MONSTER™ line of energy drinks, long before Defendants’ acts

described herein, MEC has used, and continues to use, its Claw Icon Mark, MONSTER™ mark,

MONSTER ENERGY® mark, and the Monster Energy Copyrighted Design in connection with a

large variety of other products, including, but not limited to, stickers, clothing items, helmets,

headgear, sports gear, and sports bags that bear Claw Icon Mark, MONSTER™ mark, MONSTER

ENERGY® mark, and/or the Monster Energy Copyrighted Design (collectively, the “Monster

Energy Products”). Examples of authorized helmets, apparel and accessories bearing MEC’s Claw

Icon Mark, MONSTER™ mark, MONSTER ENERGY® mark, and/or the Monster Energy

Copyrighted Design are shown below.




                                                5
Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 6 of 29 PageID #:1




                               House Brand Line




                                   6
Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 7 of 29 PageID #:1




                           MONSTER ARMY™ Line




                          MUSCLE MONSTER™ Line




                                   7
Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 8 of 29 PageID #:1




                         JAVA MONSTER™ Line




                            Claw Icon Helmets




                                   8
      Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 9 of 29 PageID #:1




       9.       Since the initial launch of its original MONSTER ENERGY® drink in 2002,

MEC’s Claw Icon Mark, MONSTER™ mark, MONSTER ENERGY® mark, and the Monster

Energy Copyrighted Design are and have been the subject of substantial and continuous marketing

and promotion by MEC in connection with its MONSTER™ line of drinks and MONSTERTM

apparel and accessories. MEC has and continues to widely market and promote its Claw Icon

Mark, MONSTER™ mark, MONSTER ENERGY® mark, and the Monster Energy Copyrighted

Design.     MEC’s promotional efforts include — by way of example but not limitation — the

Monster Energy website and social media sites, point of sale materials, sponsorship of athletes and

athletic teams, sponsorship of athletic competitions, sponsorship of musicians, sponsorship of live

and televised events, sweepstakes, music concerts, attendance at trade shows, product sampling,

and apparel and merchandise.

       10.      Since the Claw Icon Mark and MONSTER ENERGY mark (collectively, the

“MONSTER ENERGY Trademarks”) are the MEC trademarks most commonly counterfeited and

infringed by Defendants, MEC focuses its allegations on the MONSTER ENERGY Trademarks

and the Monster Energy Copyrighted Design.

       11.      MEC sponsors over 200 athletes and numerous athletic events in connection with

its branded drinks, apparel, and accessories bearing one or both of the MONSTER ENERGY

Trademarks and/or the Monster Energy Copyrighted Design. For example, MEC sponsors or has

sponsored sporting events such as the Monster Energy NASCAR Cup Series, X Games, the UFC,

the MONSTER ENERGY® AMA Supercross Series, Road Racing World Championship Grand

Prix (“MotoGP”) races, MX 1 and MX2 FIM Motocross World Championships, the Motocross of

Nations, the MX3 FIM Motocross World Championships, the Motocross of Nations, the MX3

FIM Motocross World Championship, the FIM MX Junior World Championship, and the UEM



                                                9
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 10 of 29 PageID #:1




EMX2 European Motocross Championship.                At MEC-sponsored events, the MONSTER

ENERGY Trademarks and/or the Monster Energy Copyrighted Design are prominently promoted

at the tracks, on banners, and on large transport, support, and hospitality tractor trailers, motor

homes and other promotional vehicles.

       12.     In addition to the sporting events above, MEC also sponsors or has sponsored

athletes and athletic teams who compete in a wide variety of sports, including NASCAR, Formula

1, motocross, MotoGP, AMA Superbike, Supercross, World Superbike, snowmobile, off-road

racing, off-road truck and thoroughbred horse racing, Ultimate Fighting Championship (“UFC”)

events, surfing, skateboarding, wakeboarding, skiing, snowboarding, BMX, and mountain biking.

Many of the events that the MEC-sponsored athletes and athletic teams compete in are broadcast

nationally on television, and all of the MEC-sponsored athletes and teams wear clothing or gear

or use equipment that prominently displays one or both of the MONSTER ENERGY Trademarks

and/or the Monster Energy Copyrighted Design.

       13.     MEC’s MONSTERTM family of products has achieved substantial commercial

success. Worldwide retail sales of the MONSTERTM line of energy drinks now exceed 3 billion

cans per year with estimated retail sales exceeding US$6 billion per year worldwide. MEC has

sold more than 22 billion cans of energy drinks worldwide, all of which bear the Claw Icon Mark,

MONSTER™ Mark, the Monster Energy Copyrighted Design, and/or the MONSTER ENERGY®

Mark. MEC’s MONSTER ENERGY® brand has established itself as the best-selling energy drink

brand in the U.S by unit volume. As a result of MEC’s substantial use and promotion of the

MONSTER ENERGY Trademarks and the Monster Energy Copyrighted Design in connection

with its MONSTERTM family of products, MEC’s MONSTER ENERGY Trademarks and the

Monster Energy Copyrighted Design have acquired great value as specific identifiers of MEC’s



                                                10
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 11 of 29 PageID #:1




products, are widely recognized by the general consuming public as a designation of the source of

goods or services of MEC, and serve to identify and distinguish MEC’s products from those of

others. Customers in this judicial district and elsewhere readily recognize MEC’s MONSTER

ENERGY Trademarks and the Monster Energy Copyrighted Design as distinctive designations of

the origin of MEC’s drinks, accessories, clothing products, sports bags and backpacks, sports gear

and other products and promotional items. MEC’s MONSTER ENERGY Trademarks and the

Monster Energy Copyrighted Design are intellectual property assets of enormous value as symbols

of MEC and its quality products, reputation, and goodwill.

       14.     MEC is the owner of numerous trademark registrations for the MONSTER

ENERGY Trademarks, including, but not limited to, the following U.S. Trademark Registrations:

 REGISTRATION          REGISTERED           REGISTRATION               INTERNATIONAL
   NUMBER              TRADEMARK               DATE                         CLASSES
   3,057,061           MONSTER               February 7,      For: fruit juice drinks having a
                        ENERGY                  2006          juice content of 50% or less by
                                                              volume that are shelf stable,
                                                              carbonated soft drinks,
                                                              carbonated drinks enhanced with
                                                              vitamins, minerals, nutrients,
                                                              amino acids and/or herbs, but
                                                              excluding perishable beverage
                                                              products that contain fruit juice or
                                                              soy, whether such products are
                                                              pasteurized or not in class 032.

   2,903,214                                 November 16,     For: Drinks, namely, carbonated
                                                2004          soft drinks, carbonated drinks
                                                              enhanced with vitamins,
                                                              minerals, nutrients, amino acids
                                                              and/or herbs, carbonated and non-
                                                              carbonated energy or sports
                                                              drinks, fruit juice drinks having a
                                                              juice content of 50% or less by
                                                              volume that are shelf stable, but
                                                              excluding perishable beverage
                                                              products that contain fruit juice or
                                                              soy, whether such products are

                                               11
 Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 12 of 29 PageID #:1




                                                 pasteurized or not in class 032.

4,051,650                          November 8,   For: Clothing, namely, t-shirts,
                                      2011       hooded shirts and hooded
                                                 sweatshirts, sweat shirts, jackets,
                                                 pants, bandanas, sweat bands and
                                                 gloves; headgear, namely hats
                                                 and beanies in class 025.




3,963,669                         May 17, 2011   For: All-purpose sport bags; all-
                                                 purpose carrying bags;
                                                 backpacks; duffel bags in class
                                                 018.




3,963,668                         May 17, 2011   For: Stickers; sticker kits
                                                 comprising stickers and decals;
                                                 decals; posters in class 016.




4,011,301                           August 16,   For: Sports helmets; video
                                      2011       recordings featuring sports,
                                                 extreme sports, and motor sports
                                                 in class 009.




                                    12
 Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 13 of 29 PageID #:1




4,822,675                         September 29,   For: Lanyards; lanyards for
                                      2015        holding whistles, keys,
                                                  eyeglasses, sunglasses, mobile
                                                  telephones, badges, identification
                                                  cards, event passes, media passes,
                                                  photographs, recording
                                                  equipment, or similar
                                                  conveniences in class 022.

3,134,841                           August 29,    For: Beverages, namely,
                                      2006        carbonated soft drinks,
                                                  carbonated soft drinks enhanced
                                                  with vitamins, minerals, nutrients,
                                                  amino acids and/or herbs,
                                                  carbonated energy and sports
                                                  drinks, fruit juice drinks having a
                                                  juice content of 50% or less by
                                                  volume that are shelf stable, but
                                                  excluding perishable beverage
                                                  products that contain fruit juice or
                                                  soy, whether such products are
                                                  pasteurized or not in class 032.

3,923,683                          February 22,   For: All-purpose sport bags; all-
                                      2011        purpose carrying bags;
                                                  backpacks; duffle bags in class
                                                  018.




3,908,601                          January 18,    For: Clothing, namely, t-shirts,
                                      2011        hooded shirts and hooded
                                                  sweatshirts, sweat shirts, jackets,
                                                  pants, bandanas, sweat bands and
                                                  gloves; headgear, namely, hats
                                                  and beanies in class 025.




                                    13
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 14 of 29 PageID #:1




    3,908,600                                   January 18,       For: Stickers; sticker kits
                                                   2011           comprising stickers and decals;
                                                                  decals in class 016.




    3,914,828                                   February 1,       For: Sports helmets in class 009.
                                                   2011




    4,332,062                                   May 7, 2013       For: Silicone wrist bands;
                                                                  Silicone bracelets; Jewelry,
                                                                  namely, bracelets and wristbands
                                                                  in class 014.

    4,660,598                                  December 23,       For: Lanyards; Lanyards for
                                                  2014            holding whistles, keys,
                                                                  eyeglasses, sunglasses, mobile
                                                                  telephones, badges, identification
                                                                  cards, event passes, media passes,
                                                                  photographs, recording
                                                                  equipment, or similar
                                                                  conveniences in class 022.


       15.      The above U.S. registrations for the MONSTER ENERGY Trademarks are valid,

subsisting, and in full force and effect. True and correct copies of the federal trademark registration

certificates for the above MONSTER ENERGY Trademarks are attached hereto as Exhibit 1.

Pursuant to 15 U.S.C. § 1065, U.S. Trademark Registration Nos. 2,903,214; 3,057,061; 3,134,841;

3,908,600; 3,963,669; 3,963,668; 3,914,828; and 3,908,601 are incontestable.




                                                  14
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 15 of 29 PageID #:1




       16.     The MONSTER ENERGY Trademarks are distinctive and identify the

merchandise as goods from MEC. The registrations for the MONSTER ENERGY Trademarks

constitute prima facie evidence of their validity and of MEC’s exclusive right to use the

MONSTER ENERGY Trademarks pursuant to 15 U.S.C. § 1057 (b).

       17.     The MONSTER ENERGY Trademarks qualify as famous marks, as that term is

used in 15 U.S.C. §1125 (c)(1), and have been continuously used and never abandoned.

       18.     In addition to its use on its energy drinks, MEC has continuously used the

MONSTER ENERGY Trademarks and the Monster Energy Copyrighted Design on and in

connection with the creation and distribution of Monster Energy Products. These items have been

worn or used by numerous high profile athletes and entertainers sponsored by MEC. MEC has

also licensed the MONSTER ENERGY Trademarks and the Monster Energy Copyrighted Design

to third parties for use on stickers, clothing items, automotive parts, protective gear and sports

bags. MEC tightly controls its limited number of licensees and the quantities of goods they

produce along with the look, feel, manufacturing and distribution of these goods. MEC has

promoted its MONSTER™ drinks and Monster Energy Products in interstate and intrastate

commerce, including commerce in the State of Illinois, and in this Judicial District.

       19.     MEC has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting the MONSTER ENERGY Trademarks. As a result, products

bearing the MONSTER ENERGY Trademarks are widely recognized and exclusively associated

by consumers, the public, and the trade as being products sourced from MEC.

       20.     Because of MEC’s advertising and promotional efforts and its continuous use of

the MONSTER ENERGY Trademarks for more than a decade, MEC is among the most recognized

energy drink brands in the United States, and the MONSTER ENERGY Trademarks have become



                                                15
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 16 of 29 PageID #:1




famous.

        21.     MEC has registered its Monster Energy Copyrighted Design with the United States

Copyright Office. The registrations include, but are not limited to, “Stylized claw with jagged

edges (original version)” (U.S. Copyright Registration No. VA 1-789-900), issued by the Register

of Copyrights on October 11, 2011, and the corresponding supplemental registration changing

ownership name from Hansen Beverages Company to Monster Energy Company: VA 1-433-242.

A true and correct copy of the U.S. federal copyright registration certificate for the above-

referenced Monster Energy Copyrighted Design is attached hereto as Exhibit 2.

        22.     Among the exclusive rights granted to MEC under the U.S. Copyright Act are the

exclusive rights to reproduce, prepare derivative works of, distribute copies of, and display the

Monster Energy Copyrighted Design to the public.

The Defendants

        23.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within the State of Illinois and this Judicial

District, through the operation of the fully interactive, commercial websites and online

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell, and, on information and belief, has sold and

continues to sell Unauthorized Monster Energy Products to consumers within the United States,

including the State of Illinois.

        24.     On information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for

sale, and sell products using counterfeit versions of the MONSTER ENERGY Trademarks and/or



                                                16
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 17 of 29 PageID #:1




unauthorized copies of the Monster Energy Copyrighted Design in the same transaction,

occurrence, or series of transactions or occurrences. Tactics used by Defendants to conceal their

identities and the full scope of their operation make it virtually impossible for MEC to learn

Defendants’ true identities and the exact interworking of their network.           In the event that

Defendants provide additional credible information regarding their identities, MEC will take

appropriate steps to amend the Complaint.

                         IV.   DEFENDANTS’ UNLAWFUL CONDUCT

       25.     The success of the Monster Energy brand has resulted in its significant

counterfeiting. Consequently, MEC has a worldwide brand protection program and regularly

investigates and/or has its agents investigate suspicious websites and online marketplace listings

identified in proactive Internet sweeps and reported by consumers. MEC has identified hundreds

of domain names linked to fully interactive websites and marketplace listings on platforms such

as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, including the Defendant

Internet Stores, which were offering for sale, selling, and importing Unauthorized Monster Energy

Products to consumers in this Judicial District and throughout the United States. Despite MEC’s

enforcement efforts online, Defendants have persisted in creating the Defendant Internet Stores.

Internet websites like the Defendant Internet Stores are estimated to receive tens of millions of

visits per year and to generate over $135 billion in annual online sales. According to an intellectual

property rights seizures statistics report issued by Homeland Security, the manufacturer’s

suggested retail price (MSRP) of goods seized by the U.S. government in fiscal year 2014 was

over $1.23 billion. Internet websites like the Defendant Internet Stores are also estimated to

contribute to tens of thousands of lost jobs for legitimate businesses and broader economic

damages such as lost tax revenue every year.



                                                 17
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 18 of 29 PageID #:1




       26.     Upon information and belief, Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unsuspecting consumers to be authorized online

retailers, outlet stores, or wholesalers. Many of the Defendant Internet Stores look sophisticated

and accept payment in U.S. dollars via credit cards, Alipay, Amazon Pay, Western Union and/or

PayPal. The Defendant Internet Stores often include content and design elements that make it very

difficult for consumers to distinguish such stores from an authorized retailer. Many Defendants

further perpetuate the illusion of legitimacy by offering customer service and using indicia of

authenticity and security that consumers have come to associate with authorized retailers,

including the Visa®, MasterCard®, and/or PayPal® logos. MEC has not licensed or authorized

Defendants to use its MONSTER ENERGY Trademarks or copy or distribute the Monster Energy

Copyrighted Design, and none of the Defendants are authorized retailers of genuine Monster

Energy Products.

       27.     Upon information and belief, many Defendants also deceive unknowing consumers

by using the MONSTER ENERGY Trademarks without authorization within the content, text,

and/or meta tags of their websites in order to attract various search engines crawling the Internet

looking for websites relevant to consumer searches for Monster Energy Products. Additionally,

upon information and belief, Defendants use other unauthorized search engine optimization (SEO)

tactics and social media spamming so that the Defendant Internet Stores listings show up at or near

the top of relevant search results and misdirect consumers searching for genuine Monster Energy

Products. Other Defendants only show MONSTER ENERGY Trademarks in product images

while using strategic item titles and descriptions that will trigger their listings when consumers are

searching for Monster Energy Products.




                                                 18
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 19 of 29 PageID #:1




        28.    Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

For example, many of Defendants’ names and physical addresses used to register the Defendant

Domain Names are incomplete, contain randomly typed letters, or fail to include cities or states.

Other Defendant Domain Names use privacy services that conceal the owners’ identity and contact

information. Upon information and belief, Defendants regularly create new websites and online

marketplace accounts on various platforms using the identities listed in Schedule A to the

Complaint, as well as other unknown fictitious names and addresses. Such Defendant Internet

Store registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their counterfeiting operation, and to avoid being shut

down.

        29.    Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. For example, many of the Defendant

websites have virtually identical layouts, even though different aliases were used to register the

respective domain names. In addition, Unauthorized Monster Energy Products for sale in the

Defendant Internet Stores bear similar irregularities and indicia of being unauthorized, suggesting

that the Unauthorized Monster Energy Products were manufactured by and come from a common

source and that, upon information and belief, Defendants are interrelated. The Defendant Internet

Stores also include other notable common features, including use of the same domain name

registration patterns, shopping cart platforms, accepted payment methods, check-out methods,

meta data, illegitimate SEO tactics, HTML user-defined variables, domain redirection, lack of

contact information, identically or similarly priced items and volume sales discounts, the same




                                                 19
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 20 of 29 PageID #:1




incorrect grammar and misspellings, similar hosting services, similar name servers, and the use of

the same text and images.

       30.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

domain names or online marketplace accounts under new aliases once they receive notice of a

lawsuit. Counterfeiters also often move website hosting to rogue servers located outside the United

States once notice of a lawsuit is received. Rogue servers are notorious for ignoring take down

demands sent by brand owners. Counterfeiters also typically ship products in small quantities via

international mail to minimize detection by U.S. Customs and Border Protection.

       31.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of MEC’s enforcement efforts.           Upon information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal accounts

or other financial accounts to off-shore bank accounts outside the jurisdiction of this Court.

Indeed, analysis of PayPal transaction logs from previous similar cases indicates that off-shore

counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       32.     Defendants, without any authorization or license from MEC, have knowingly and

willfully used and continue to use the MONSTER ENERGY Trademarks and/or copies of the

Monster Energy Copyrighted Design in connection with the advertisement, distribution, offering

for sale, and sale of Unauthorized Monster Energy Products into the United States and Illinois over

the Internet. Each Defendant Internet Store offers shipping to the United States, including Illinois,



                                                   20
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 21 of 29 PageID #:1




and, on information and belief, each Defendant has sold Unauthorized Monster Energy Products

into the United States, including Illinois.

       33.     Defendants’ unauthorized use of the MONSTER ENERGY Trademarks in

connection with the advertising, distribution, offering for sale, and sale of Unauthorized Monster

Energy Products, including the sale of Unauthorized Monster Energy Products into the United

States, including Illinois, is likely to cause and has caused confusion, mistake, and deception by

and among consumers and is irreparably harming MEC.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       34.     MEC hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 33.

       35.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the federally registered MONSTER

ENERGY Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The MONSTER ENERGY Trademarks are highly distinctive

marks. Consumers have come to expect the highest quality from Monster Energy Products offered,

sold or marketed under the MONSTER ENERGY Trademarks.

       36.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the MONSTER ENERGY Trademarks without MEC’s permission.

       37.     MEC is the exclusive owner of the MONSTER ENERGY Trademarks. MEC’s

United States Registrations for the MONSTER ENERGY Trademarks (Exhibit 1) are in full force

and effect. Upon information and belief, Defendants have knowledge of MEC’s rights in the

MONSTER ENERGY Trademarks, and are willfully infringing and intentionally using

                                                21
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 22 of 29 PageID #:1




counterfeits of the MONSTER ENERGY Trademarks. Defendants’ willful, intentional and

unauthorized use of the MONSTER ENERGY Trademarks is likely to cause and is causing

confusion, mistake, and deception as to the origin and quality of the counterfeit goods among the

general public.

       38.        Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       39.        MEC has no adequate remedy at law, and if Defendants’ actions are not enjoined,

MEC will continue to suffer irreparable harm to its reputation and the goodwill of its famous

MONSTER ENERGY Trademarks.

       40.        The injuries and damages sustained by MEC have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Unauthorized Monster Energy Products.

                                     COUNT II
                    FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       41.        MEC hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 40.

       42.        Defendants’ promotion, marketing, offering for sale, and sale of Unauthorized

Monster Energy Products has created and is creating a likelihood of confusion, mistake, and

deception among the general public as to the affiliation, connection, or association with MEC or

the origin, sponsorship, or approval of Defendants’ Unauthorized Monster Energy Products by

MEC.

       43.        By using the MONSTER ENERGY Trademarks on the Unauthorized Monster

Energy Products, Defendants create a false designation of origin and a misleading representation

of fact as to the origin and sponsorship of the Unauthorized Monster Energy Products.

                                                  22
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 23 of 29 PageID #:1




         44.   Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Unauthorized Monster Energy Products to the general public involves

the use of counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C.

§ 1125.

         45.   MEC has no adequate remedy at law and, if Defendants’ actions are not enjoined,

MEC will continue to suffer irreparable harm to its reputation and the associated goodwill of its

brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

         46.   MEC hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 45.

         47.   Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Unauthorized Monster Energy Products as those of MEC, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

Monster Energy Products, representing that their products have MEC’s approval when they do

not, and engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.

         48.   The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

         49.   MEC has no adequate remedy at law, and Defendants’ conduct has caused MEC to

suffer damage to its reputation and associated goodwill. Unless enjoined by the Court, MEC will

suffer future irreparable harm as a direct result of Defendants’ unlawful activities.



                                                 23
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 24 of 29 PageID #:1




                              COUNT IV
          COPYRIGHT INFRINGEMENT OF UNITED STATES COPYRIGHT
                  REGISTRATIONS (17 U.S.C. §§ 106 AND 501)

       50.    MEC hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 49.

       51.    MEC is the owner of a valid and enforceable Monster Energy Copyrighted Design,

which contain certain copyrightable subject matter under 17 U.S.C. §§ 101, et seq.

       52.    MEC has complied with the registration requirements of 17 U.S.C. § 411(a) for the

Monster Energy Copyrighted Design and has obtained Copyright Registration No. VA 1-789-900,

and the corresponding supplemental registration changing ownership name from Hansen

Beverages Company to Monster Energy Company: VA 1-433-242.

       53.    Defendants do not have any ownership interest in the Monster Energy Copyrighted

Design. Defendants had access to the Monster Energy Copyrighted Design via the internet.

       54.    Without authorization from MEC, or any right under the law, Defendants have

deliberately copied, displayed, distributed, reproduced and/or made derivate works incorporating

the Monster Energy Copyrighted Design on the Defendant Internet Stores and the corresponding

Unauthorized Monster Energy Products. Defendants’ derivative works are virtually identical to

and/or are substantially similar to the look and feel of the Monster Energy Copyrighted Design.

Such conduct infringes and continues to infringe the Monster Energy Copyrighted Design in

violation of 17 U.S.C. § 501(a) and 17 U.S.C. §§ 106(1)–(3), (5).

       55.    Defendants reap the benefits of the unauthorized copying and distribution of the

Monster Energy Copyrighted Design in the form of revenue and other profits that are driven by

the sale of Unauthorized Monster Energy Products.




                                               24
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 25 of 29 PageID #:1




       56.      The Defendants have unlawfully appropriated MEC’s protectable expression by

taking material of substance and value and creating Monster Energy Products that capture the total

concept and feel of the Monster Energy Copyrighted Design.

       57.      Upon information and belief, the Defendants’ infringement has been willful,

intentional, and purposeful, and in disregard of and with indifference to, MEC’s rights.

       58.      The Defendants, by their actions, have damaged MEC in an amount to be

determined at trial.

       59.      Defendants’ conduct is causing, and unless enjoined and restrained by this Court

will continue to cause, MEC great and irreparable injury that cannot fully be compensated or

measured in money. MEC has no adequate remedy at law. Pursuant to 17 U.S.C. § 502, MEC is

entitled to a preliminary and permanent injunction prohibiting further infringement of the Monster

Energy Copyrighted Design.

                                     PRAYER FOR RELIEF

WHEREFORE, MEC prays for judgment against Defendants as follows:

1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

   and all persons acting for, with, by, through, under, or in active concert with them be

   temporarily, preliminarily, and permanently enjoined and restrained from:

       a. using the MONSTER ENERGY Trademarks or any reproductions, counterfeit copies,

             or colorable imitations thereof in any manner in connection with the distribution,

             marketing, advertising, offering for sale, or sale of any product that is not a genuine

             Monster Energy Product or is not authorized by MEC to be sold in connection with the

             MONSTER ENERGY Trademarks;




                                                 25
    Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 26 of 29 PageID #:1




      b. reproducing, distributing copies of, making derivative works of, or publicly displaying

          the Monster Energy Copyrighted Design in any manner without the express

          authorization of MEC;

      c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

          Monster Energy Product or any other product produced by MEC that is not MEC’s or

          not produced under the authorization, control, or supervision of MEC and approved by

          MEC for sale under the MONSTER ENERGY Trademarks and/or the Monster Energy

          Copyrighted Design;

      d. committing any acts calculated to cause consumers to believe that Defendants’

          Unauthorized Monster Energy Products are those sold under the authorization, control,

          or supervision of MEC, or are sponsored by, approved by, or otherwise connected with

          MEC;

      e. further infringing the MONSTER ENERGY Trademarks and/or the Monster Energy

          Copyrighted Design and damaging MEC’s goodwill; and

      f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

          storing, distributing, returning, or otherwise disposing of, in any manner, products or

          inventory not manufactured by or for MEC, nor authorized by MEC to be sold or

          offered for sale, and which bear any MEC trademark, including the MONSTER

          ENERGY Trademarks, or any reproductions, counterfeit copies, or colorable imitations

          thereof and/or which bear the Monster Energy Copyrighted Design;

2) Entry of an Order that, at MEC’s choosing, the registrant of the Defendant Domain Names

   shall be changed from the current registrant to MEC, and that the domain name registries for

   the Defendant Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc.,



                                              26
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 27 of 29 PageID #:1




   Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall unlock and

   change the registrar of record for the Defendant Domain Names to a registrar of MEC’s

   selection, and that the domain name registrars, including, but not limited to, GoDaddy

   Operating     Company,      LLC     (“GoDaddy”),       Name.com,      PDR      LTD.     d/b/a

   PublicDomainRegistry.com (“PDR”), and Namecheap Inc. (“Namecheap”), shall take any

   steps necessary to transfer the Defendant Domain Names to a registrar account of MEC’s

   selection; or that the same domain name registries shall disable the Defendant Domain Names

   and make them inactive and untransferable;

3) Entry of an Order that, upon MEC’s request, those in privity with Defendants and those with

   notice of the injunction, including, without limitation, any online marketplace platforms such

   as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, web hosts, sponsored

   search engine or ad-word providers, credit cards, banks, merchant account providers, third

   party processors and other payment processing service providers, Internet search engines such

   as Google, Bing and Yahoo, and domain name registrars, including, but not limited to,

   GoDaddy, Name.com, PDR, and Namecheap, (collectively, the “Third Party Providers”) shall:

       a. disable and cease providing services being used by Defendants, currently or in the

          future, to engage in the sale of goods using the MONSTER ENERGY Trademarks

          and/or which bear the Monster Energy Copyrighted Design;

       b. disable and cease displaying any advertisements used by or associated with Defendants

          in connection with the sale of counterfeit and infringing goods using the MONSTER

          ENERGY Trademarks and/or which bear the Monster Energy Copyrighted Design; and




                                                27
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 28 of 29 PageID #:1




       c. take all steps necessary to prevent links to the Defendant Domain Names identified on

           Schedule A from displaying in search results, including, but not limited to, removing

           links to the Defendant Domain Names from any search index;

4) That Defendants account for and pay to MEC all profits realized by Defendants by reason of

   Defendants’ unlawful acts herein alleged, and that the amount of damages for infringement of

   the MONSTER ENERGY Trademarks be increased by a sum not exceeding three times the

   amount thereof as provided by 15 U.S.C. § 1117;

5) In the alternative, that MEC be awarded statutory damages for willful trademark counterfeiting

   pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the MONSTER

   ENERGY Trademarks;

6) As a direct and proximate result of Defendants’ infringement of the Monster Energy

   Copyrighted Design, MEC is entitled to damages as well as Defendants’ profits, pursuant to

   17 U.S.C. § 504(b);

7) Alternatively, and at MEC’s election prior to any final judgment being entered, MEC is entitled

   to the maximum amount of statutory damages provided by law, $150,000 per work infringed

   pursuant to 17 U.S.C. § 504(c), or for any other such amount as may be proper pursuant to 17

   U.S.C. § 504(c);

8) MEC is further entitled to recover its attorneys’ fees and full costs for bringing this action

   pursuant to 17 U.S.C. § 505 and 17 U.S.C. § 1117(a);

9) That Defendants be ordered to destroy any products bearing the MONSTER ENERGY

   Trademarks, or any reproduction, counterfeit, copy, or colorable imitation thereof, and all

   plates, molds, matrices, and other means of making the same, pursuant to 15 U.S.C. § 1118;




                                               28
     Case: 1:19-cv-05494 Document #: 1 Filed: 08/14/19 Page 29 of 29 PageID #:1




10) That Defendants be ordered to deliver and destroy all devices, literature, advertising, goods,

   and other unauthorized materials bearing the Monster Energy Copyrighted Design pursuant to

   17 U.S.C. § 503 (b); and

11) Award any and all other relief that this Court deems just and proper.

Dated this 14th day of August 2019.          Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Monster Energy Company




                                                29
